Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit
No. 03-2680

                        EDDIE OTERO-VARCALCEL,
                         Plaintiff, Appellant,

                                      v.

 RAMON CANTERO-FRAU, in his personal capacity; WILLIAM RIEFKOHL,
  in his personal and official capacity as Executive Director of
 the Puerto Rico Industrial Development Company; BLANCA I. MERA,
         in her personal capacity; CARMEN GONZÁLEZ, in her
      personal capacity; ARMANDO PORTALATÍN, in his personal
    capacity; HILDA RIVERA-SANTIAGO, in her personal capacity;
       JOHN DOE 02CV1685; RICHARD ROE 02CV1685; PUERTO RICO
                  INDUSTRIAL DEVELOPMENT COMPANY,
                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                               Before
              Lynch, Lipez, and Howard, Circuit Judges.


     Carlos R. Ramirez and John F. Nevares & Associates, PSC on
brief for appellant.
     Roberto J. Sánchez-Ramos, Solicitor General, Kenneth Pamias-
Velázquez, Deputy Solicitor General, and Irene S. Soroeta-Kodesh,
Assistant Solicitor General, on brief for appellees Ramón Cantero-
Frau, William Riefkohl, Blanca I. Mera, Carmen González, Armando
Portalatín and Hilda Rivera-Santiago, in their individual
capacities.
     Carl Schuster, Mariela Rexach Rexach and Schuster Usera &
Aguiló LLP on brief for appellee William Riefkohl, in his official
capacity.


                            February 18, 2005
            Per Curiam.    Plaintiff Eddie Otero-Varcálcel sued his

employer, the Puerto Rico Industrial Development Company (PRIDCO),1

and several fellow employees, claiming, inter alia, that he had

been systematically stripped of his duties and responsibilities

because of his political affiliation in violation of his First

Amendment rights.     Otero, who is a member of the New Progressive

Party (NPP), alleges that these privations occurred following the

2000 election in which the Popular Democratic Party (PDP) took

power in Puerto Rico (and control of PRIDCO).      At the conclusion of

discovery, the       district court awarded the defendants summary

judgment, because Otero held a policy-making position for which

political affiliation is a permissible requirement.        In so ruling,

the court considered only the evidence submitted by the defendants

because Otero’s opposition papers were not timely filed.

            Otero’s principal appellate argument is that the district

court abused its discretion when it declined to take account of his

opposition materials, which were due within ten days of the filing

of the defendants’ motion.       See D.P.R. L.R. 311.5, 311.12 (2002)

(repealed    2004)   (imposing   a    ten-day   response   deadline   and

authorizing the court to deem admitted any material facts not




     1
      PRIDCO is a Puerto Rico public corporation created to
“promote, persuade and induce private capital to initiate and
maintain in operation . . . all kinds of commercial, cooperative or
mining operations . . . .” 23 P.R. Laws Ann. § 275 (2002).

                                     -2-
controverted by timely opposition).2          After repeated requests for

extensions, only the first of which was granted, Otero submitted

his opposition four days after the extended deadline (and one day

beyond the final date he requested).

            “This court has held repeatedly that the district court

in Puerto Rico is justified in holding one party’s submitted

uncontested facts to be admitted when the other party fails to file

oppositions in compliance with local rules.”               Torres-Rosado v.

Rotger-Sabat, 335 F.3d 1, 4 (1st Cir. 2003) (collecting cases).

Here, the court explained that it was rejecting Otero’s submission

not only because it was untimely, but also because Otero had

previously ignored a discovery order and had played a “prominent

role” in delaying the entire pretrial process.                  The court was

within its discretion in ruling as it did.            See Young v. Gordon,

330 F.3d 76, 81-82 (1st Cir. 2003) (affirming district court’s

sanction of dismissal for, inter alia, noncompliance with court

orders and failing to meet self-imposed deadlines).

            Otero also challenges the merits of the summary judgment

ruling,   but    he   provides   us   with   no   basis   for   upsetting   the

judgment.       “[W]hen a trial court accurately sizes up a case,

applies the law faultlessly to the discerned facts, decides the

matter, and articulates a convincing rationale for the decision,



     2
      Local Rule 311 was replaced with Local Rule 7.1, effective
April 5, 2004, which maintains the ten-day requirement.

                                      -3-
there is no need for a reviewing court to wax longiloquent.”

Vargas-Ruiz v. Golden Arch Development, Inc., 368 F.3d 1, 2 (1st

Cir. 2004).   We therefore add only the following brief comments.

          The   district   court’s    ruling   was   rooted   in    a

determination, based on the job description submitted by the

defendants with their summary judgment papers, that Otero held a

policy-making position at PRIDCO, and thus could be demoted or

terminated because of his political affiliation.3     See Rutan v.

Repub. Party of Ill., 497 U.S. 62 (1990); Branti v. Finkel, 445

U.S. 507 (1980); Elrod v. Burns, 427 U.S. 347 (1976).         Otero

contends that the evidence he submitted, whichkfg the court did not

consider, generated a trialworthy issue as to whether, in fact, he

held a policy-making position. But the evidence Otero attempted to

introduce showed only that Otero had not personally wielded many of

the policy-making powers listed in the job description.        This

argument fails because “the analysis must focus upon the powers

inherent in a given office, as opposed to the functions performed

by a particular occupant of that office.” O’Conner v. Steeves, 994

F.2d 905, 911 (1st Cir. 1993) (citation and internal quotation

marks omitted). The official job description is the best objective

     3
      Otero holds the position of Director of Labor Relations,
which is listed in the trust service as one of free selection and
removal.   The position’s responsibilities include, among other
things, formulating and implementing the public policy related to
labor relations, advising PRIDCO’s Executive Director and other
high-ranking managerial personnel, administering the assigned
office budget, and establishing contacts with high-level officials
in both the private and public sectors.

                                -4-
evidence of the powers inherent in a given office.   See Mendez-

Palou v. Rohena-Betancourt, 813 F.2d 1255, 1260 (1st Cir. 1987).

Thus, the defendants would have been entitled to summary judgment

even had Otero’s materials been considered.

          Affirmed.




                               -5-